UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         USDC SDNY
                                                                      DOCUMENT
ERNESTA VILLEGAS, individually and on behalf of                       ELECTRONICALLY FILED
others similarly situated,                                            DOC #:
                                                                      DATE FILED: 12/02/2019
                             Plaintiff,

                      -against-

LEX 1751 INC, doing business as A1
LAUNDROMAT; FORTUNE ONE, INC., doing                              19-CV-6782 (VEC)
business as AAA LAUNDROMAT; NEKASA, INC.,                               ORDER
doing business as AAA LAUNDROMAT; AAA
LAUNDRY SERVICES, INC., doing business as
AAA LAUNDROMAT; KLEENER KING GROUP
INC., doing business as AAA LAUNDROMAT;
FAROOQ IMRAN; ABIDA IMRAN; and NEIL
KAPRE;

                             Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff commenced this action on July 22, 2019, Dkt. 1;

       WHEREAS Plaintiff has filed an affidavit of service as to every defendant except Neil

Kapre, see Dkts. 21–29;

       WHEREAS Plaintiff’s time to effect service pursuant to Rule 4(m) of the Federal Rules

of Civil Procedure has elapsed; and

       WHEREAS no defendant has either appeared or answered;

       IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against all Defendants who have been served, in

accordance with this Court’s Individual Practices, no later than December 20, 2019. Plaintiff

must file proof of service of the summons and complaint as to Defendant Neil Kapre no later

than December 9, 2019, or else the Court will immediately dismiss Neil Kapre from the case for

                                               1
failure to serve. Failure to comply with this Order may result in an immediate dismissal of this

action pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.



SO ORDERED.

                                                    _____________________________
Date: December 2, 2019                                    VALERIE CAPRONI
      New York, New York                               United States District Judge




                                                2
